Order entered September 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00201-CV

               RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                               V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                                           ORDER
        On August 20, 2019 we rejected the reporter’s record because it was not correctly

formatted. Although we directed court reporter Robin N. Washington to file a corrected record

within three days, Ms. Washington has failed to do so.          Accordingly, we ORDER Ms.

Washington to file the corrected reporter’s record no later than September 16, 2019. Because the

reporter’s record was first due March 15, 2019, we caution Ms. Washington that extension

requests will not be granted absent exigent circumstances.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Washington and

the parties.


                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE